COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  CARLOS MORQUECHO PEREZ,                        No. 08-18-00188-CR
                                     §
                 Appellant,                        Appeal from the
                                     §
  v.                                          County Criminal Court No. 1
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                         (TC# 20180C00373)
                                     §

                                            §
                                          ORDER

       The Court, on its own motion, and pursuant to Tex.R.App.P. 39.1, finds that oral

argument in the above styled and numbered cause would not materially aid in the disposition of

this cause, therefore, this case is scheduled to be submitted without oral argument on December

12, 2019.

       IT IS SO ORDERED this 3rd day of December, 2019.

                                                   PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.